                                                                         JS-6

 1   Sima G. Aghai, SBN 156354
     LAW OFFICES OF SIMA G. AGHAI
 2   7827 Westminster Boulevard
     Westminster, CA 92683
 3   (714) 901-1222
 4
     (714) 901-1220 (F)
     simaaghai@msn.com
 5
     Attorney for Plaintiff LEANNE ALLIENE BLOKDYK
 6
                           UNITED STATES DISTRICT COURT
 7
                         CENTRAL DISTRICT OF CALIFORNIA
 8
 9   LEANNE ALLIENE BLOKDYK                      ) CASE NO. 8:18-CV-880-JFW-ADS
10                                               )
                               Plaintiff         )
11                                               )
                                      v.         ) ORDER DISMISSING
12                                               ) ACTION WITH PREJUDICE
13   NANCY A. BERRYHILL,                         )
     Acting Commissioner of Social               )
14   Security,                                   )
                                                 )
15                             Defendant         )
16
17         Based upon the stipulation of the parties, this action is dismissed with
18
     prejudice, each side to bear their own costs and attorneys’ fees.
19
20
21                Oct. 12, 2018                        /s/ Autumn D. Spaeth
     DATED:
22                                              HON. AUTUMN D. SPAETH
                                                UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
                                           Order For Dismissal
                                                   1
